Per Curiam.

An examination of the amended petition shows that nowhere therein, either in the first or second cause of action, does appellant allege that he exhausted or attempted to exhaust his administrative remedies by appeal to the Board of Zoning Appeals. The exhaustion of administrative remedies is a condition precedent which must be fulfilled before one may resort to the courts to compel the issuance of a permit for a nonconforming use under a zoning ordinance or before the constitutionality of the ordinance may be attacked. State, ex rel. Lieux, v. City of Westlake, 154 Ohio St. 412, 96 N. E. 2d 414.

Judgment affirmed.

Taft, C. J., Zimmebman, Matthias, O’Neill, Heebeet, Schneidee and Bbown, JJ., concur.